LOURIE, Circuit Judge.

ORDER

The United States moves to transfer Liduina Estremera’s appeal, from a final judgment of the United States District Court for the Eastern District of Wisconsin, to the United States Court of Appeals for the Seventh Circuit. Estremera consents.
Estremera filed suit in the district court challenging a $60,000 civil monetary penalty relating to a disqualification of a food store from participating in the food stamp program. See 7 U.S.C. § 2023(a)(13) (allowing an aggrieved party to seek judicial review of an agency determination regarding, inter alia, a civil monetary penalty imposed in the food stamp program). The district court granted the United States’ motion for summary judgment and dismissed the complaint. Estremera appealed, seeking review by this court.
This court is a court of limited jurisdiction. 28 U.S.C. § 1295. Clearly, this case does not fall within that jurisdiction and the parties agree that the appeal should be transferred to the United States Court of Appeals for the Seventh Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
The United States’ motion to transfer to the the Seventh Circuit is granted.